Order entered March 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00839-CR
                                      No. 05-12-00840-CR

                          JUAN FRANCISCO TURCIOS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F11-70886-P, F11-70896-P

                                            ORDER
       The Court GRANTS appellant’s March 26, 2013 motion to expedite submission of the

appeals only to the extent that the appeals will be submitted on the next available docket.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE